—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Franco, J.), dated May 28, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In opposition to the defendants’ motion for summary judgment, the plaintiff submitted sufficient evidence in the form of a chiropractor’s affidavit to create a triable issue of fact as to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Outcalt v Jianxin Wang, 269 AD2d 435; Moreno v Delcid, 262 AD2d 464). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.